The State brought this action originally in the Cuyahoga Common Pleas against Stanley Stachowicz which resulted in his conviction for illegal possession.
It appears that Stachowicz was a bartender at a soft drink establishment and that intoxicating liquor was found on the second floor. At the trial there was no evidence to show that the bartender Stachowicz, was the owner of the liquor.
Stachowicz in the Supreme Court contends:
1. That the court erred in permitting an inference that the liquor belonged to Stachowicz.